Order so far as appealed from, unanimously modified by granting an examination as to items “ 7 ” and “ 8 ” and directing the production upon the taking of the deposition of the original contract and the records of the plaintiff bank showing the amounts realized upon the liquidation of the property referred to in Schedule “ C ” and as so modified, affirmed. No opinion. *977The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.